Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 was filed before the mailing date of the FAOM. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthier et al (US20130302817A1 published 11/14/2013; hereinafter Berthier).
Regarding claim 1, Berthier teaches an apparatus (microfluidic device 10 – Fig. 3), comprising: 
  – Fig. 2,3), and a cavity (channel 34, input port 28, and output port 32 are formed as a cavity in the base 11 – Fig. 2,3); 
a second layer coupled (first layer 37 – Fig. 2,3) to the first layer (first layer 37 contacts base 11 – Fig. 3 and paragraph 40), the second layer including at least one protrusion extending towards the first layer (needle 74 is pushed towards the base 11 – Fig. 2,3), and the second layer defining an opening configured to receive a fluid (input port 56 in first layer 37 receives a fluid – paragraph 40), wherein the channel establishes a fluid communication path between the opening and the set of wells (fluids in the channel 34 flows through the output port 32 and into input port 56 – Figs. 2 and 3); and 
a container (first well 50 – Fig. 2) slidable within the cavity (“slidable within the cavity” is interpreted as capable of being moved) (first well 50 is deformed towards the input port 28 and a membrane 82 of the first well move into the input port 28 – Figs. 2, 3, and paragraph 40) during use, wherein the protrusion is configured to penetrate (needle 74 is urged downwardly so as to pierce membrane 82 – paragraph 40) a wall (membrane 82 – Fig. 3) of the container (first well 50 – Fig. 2).
Regarding claim 2, the apparatus of claim 1, wherein the container (first well 50 –  Fig. 2) is configured to hold one or more of a fluid, diluent, and a reagent (first well 50 in first layer 37 of lid 36 is loaded with a desired substance 84 such as a reagent – paragraph 39).
Regarding claim 3, the apparatus of claim 2, wherein the protrusion is tapered (needle 74 has a tapered triangular base – Fig. 3a).
Regarding claim 4
Regarding claim 5, the apparatus of claim 1, wherein the first layer includes a metering chamber (second well 54 – Fig. 2), wherein the cavity is in fluid communication with the metering chamber (channel 34, input port 28, and output port 32 are connected with second well 54 – Figs. 2 and 3).
Regarding claim 6, the apparatus of claim 1, wherein the apparatus is configured to receive a substance including one or more of blood, serum, plasma, and urine (for blood samples – paragraph 57) (Berthier teaches a device capable of processing blood samples).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20170050185A1 - a cartridge for an automatic analyzer teaching elements of claim 1
US20140134048A1 - an analysis device teaching elements of claims 1-6
US20140255193A1 - a centrifugal rotor teaching elements of claims 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797